UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 Or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-34468 VITACOST.COM, INC. (Exact name of registrant as specified in its charter) Delaware 37-1333024 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 5400 Broken Sound Blvd., NW, Suite 500 Boca Raton, Florida (Address of principal executive offices) (Zip Code)) Registrant’s telephone number, including area code: (561) 982-4180 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class: Name of Each Exchange on Which Registered Common Stock, $0.00001 par value The NASDAQ Stock Market LLC (NASDAQ Global Market) 1 Securities registered pursuant to Section 12(g) of the Act: Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ☐ No ☒ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes ☐ No ☒ Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ☐ Accelerated Filer ☒ Non-Accelerated Filer ☐ Smaller Reporting Company ☐ Indicate by check mark whether the registrant is a shell company as defined in Rule 12-b-2 of Exchange Act. Yes ☐ No ☒ As of June 28, 2013, the last business day of the registrant’s most recently completed second fiscal quarter, the aggregate market value of voting and non-voting equity held by non-affiliates of the registrant was approximately $189.4 million. Shares of the registrant’s common stock held by each executive officer and director have been excluded in that such persons may be deemed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for other purposes. As of February 28, 2014, the registrant has 34,050,191 shares of common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive Proxy Statement to be delivered to stockholders in connection with the registrant’s 2014 Annual Meeting of Stockholders are incorporated by reference into Part III of this Form 10-K. 2 VITACOST.COM, INC. FORM 10-K TABLE OF CONTENTS Page PART I Item 1. Business 5 Item 1A. Risk Factors 16 Item 1B. Unresolved Staff Comments 25 Item 2. Properties 25 Item 3. Legal Proceedings 25 Item 4. Mine Safety Disclosures 25 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities 26 Item 6. Selected Financial Data 28 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 34 Item 8. Financial Statements and Supplementary Data 35 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 52 Item 9A Controls and Procedures 52 Item 9B. Other Information 52 PART III Item 10. Directors, Executive Officers, and Corporate Governance 53 Item 11. Executive Compensation 53 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 53 Item 13. Certain Relationships, Related Transactions and Director Independence 53 Item 14. Principal Accountant Fees and Services 53 PART IV Item 15. Exhibits and Financial Statement Schedules 54 Signatures 55 Exhibit 31.1 Certification of CEO Pursuant to Section 302 of Sarbanes-Oxley Act of 2002 Exhibit 31.2 Certification of CFO Pursuant to Section 302 of Sarbanes-Oxley Act of 2002 Exhibit 32.1 Certification of CEO and CFO Pursuant to 18 U.S.C. Section 1350, as Adopted i 3 CAUTIONARY NOTE REGARDING FORWARD LOOKING STATEMENTS This Annual Report on Form 10-K contains trends, analyses and other forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements include statements concerning our plans, objectives, goals, strategies, future events, future revenue or performance, capital expenditures, financing needs and other information that is not historical information. In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “could,” “expect,” “plan,” “anticipate,” “believe,” “estimate,” “predict,” “intend,” “potential,” “continue,” “seek” or the negative of these terms or other comparable terminology or by discussions of strategy. All forward-looking statements are based upon our current expectations and various assumptions and we do not assume any obligation to update any of these statements. We believe there is a reasonable basis for our expectations and beliefs, but they are inherently uncertain. We may not realize our expectations and our beliefs may not prove correct. Actual results could differ materially from those described or implied by such forward-looking statements and are subject to change due to the inherent risks and uncertainties, such as those disclosed or incorporated by reference in our filings with the SEC. Important factors that could cause our actual results, performance and achievements, or industry results to differ materially from the forward-looking statements are set forth in this Annual Report on Form 10-K under Part I, Item 1 —Business, Item 1A—Risk Factors and Part II, Item 7—Management’s Discussion and Analysis of Financial Condition and Results of Operation and include, among others: • significant competition in our industry; • unfavorable publicity or consumer perception of our products on the Internet; • the incurrence of material product liability and product recall costs; • costs of compliance and our failure to comply with government regulations; • our inability to successfully defend intellectual property claims; • our failure to keep pace with the changing demands and preferences of our customers for new products; • the current global economic climate; • disruptions in our information technology systems; and • the lack of long-term experience with human consumption of some of our products with innovative ingredients. Forward-looking statements in this Annual Report on Form 10-K speak only as of the date hereof, and forward-looking statements in documents attached that are incorporated by reference speak only as of the date of those documents. We do not undertake any obligations to update or release any revisions to any forward-looking statement or to report any events or circumstances after the date hereof or to reflect the occurrence of unanticipated events, except as required by law. 4 PART I Item 1. Business. Vitacost.com, Inc. We are a leading online retailer of health and wellness products, including dietary supplements such as vitamins, minerals, herbs and other botanicals (which we refer to as “vitamins and dietary supplements”), as well as cosmetics, natural personal care products, pet products, sports nutrition and health foods. We sell these products directly to consumers primarily through our website, www.vitacost.com . We strive to offer our customers the broadest selection of healthy living products at extremely competitive prices, while providing superior customer service and timely delivery. We offer our customers a broad selection of approximately 46,000 Stock Keeping Units (“SKUs”), from over 2,500 third-party brands, such as Garden of Life, New Chapter, Nature’s Way, Nature’s Plus, Source Naturals, Jarrow Formulas, Bob’s Red Mill, Kind, Eden Foods, Avalon Organics, Jason, Desert Essence, BSN, Optimum Nutrition, USP Labs and MuscleTech in addition to our own proprietary brands: Vitacost, ARO, Glonaturals, Cosmeceutical Sciences Institute (“CSI”), Best of All and Smart Basics. We support our operations through our customer service center and our two distribution centers, delivering what we believe are industry-leading customer satisfaction results. Our website allows customers to easily browse and purchase products at prices typically significantly lower than manufacturers’ suggested retail prices. Our website also serves as an educational resource for consumers seeking information on healthy living and the attributes of health and wellness supplements. Our growth is driven primarily by our ability to expand our customer base and grow our product offerings. Our customers are typically individuals seeking value in their purchases of health and wellness products. Our active customer base, which we define as customers who have purchased from us within the last twelve months, has steadily increased from approximately 270,000 at the end of 2005 to approximately 2.2 million as of December 31, 2013. On average, our customers make purchases from us two to three times a year and during 2013, approximately 76% of our orders were placed by repeat customers. Corporate Information We were incorporated in Delaware in May 1994 and began operations as a catalog retailer of third-party vitamins and supplements under the name Nature’s Wealth Company. In 1999, we launched Vitacost.com and introduced our proprietary vitamins and supplements. In 2000, we began operating under the name Vitacost.com, Inc. (the “Company”, “Vitacost”, or “Vitacost.com”). In September 2009, the Company completed its Initial Public Offering.On September 28, 2011, Vitacost.com, Inc. completed a restructuring whereby it merged with and into Vitacost Merger Corporation, a wholly owned subsidiary of Vitacost.com, Inc., with Vitacost Merger Corporation surviving the merger. The surviving company continues to operate the business under the name Vitacost.com, Inc. Industry Overview The expansion of the Internet has benefited online retailers by improving methods of communication, delivery of content and ease of commerce. At the same time, consumers are leveraging online resources to make informed healthcare, dietary and nutritional choices and related purchasing decisions. U.S. Nutrition Industry .According to the Nutrition Business Journal (“NBJ”), total U.S. sales for the nutrition industry (including natural & organic food, functional foods, supplements and natural/organic personal care & household products) were estimated at $149.9 billion in 2013. The NBJ is forecasting U.S. sales for the total nutrition industry to grow at an 8.6% compound annual growth rate (“CAGR”) over the next seven years, reaching $266.6 billion in 2020. Steady growth reflects an overall health and wellness trend in the U.S. with an increased focus by consumers on their diet, exercise and overall health. Products targeting weight management, sports nutrition, chemical-free cleaners, and specialty diets, such as gluten-free, are becoming mainstay purchases made by today’s consumers. U.S. sales for the total nutrition industry through the Internet were estimated at $4.4 billion in 2013 and are forecast by the NBJ to grow significantly faster than the overall category, increasing at a 12.6% CAGR over the next seven years, reaching $10.1 billion by 2020. U.S. Dietary Supplement Market .According to the NBJ, U.S. sales of dietary supplements (including vitamins, herbs, meal supplements and sports nutrition and specialty supplements) were estimated at $34.9 billion in 2013. The NBJ is forecasting U.S. sales of dietary supplements to grow at a 7.1% CAGR over the next seven years reaching $56.4 billion in 2020. The projected steady growth reflects customers’ purchases of these natural products to protect their health and ward off more expensive medical visits and prescription drugs. The dietary supplement industry is highly fragmented with products sold through multiple channels including retailers such as mass merchants, grocery stores, drug stores and specialty retailers, as well as through direct mail, catalogs, multi-level marketers and the Internet. U.S. sales of dietary supplements through the Internet were estimated at $2.0 billion in 2013 and are forecast by the NBJ to grow significantly faster than the overall category increasing at an 11.4% CAGR over the next seven years, reaching $4.3 billion by 2020. 5 Our Value Proposition We strive to offer our customers the broadest product selection of healthy living products at the best value, while providing superior customer service. Broad Third-Party and Proprietary Product Selection .We offer approximately 46,000 SKUs representing over 2,500 brands, including nationally-recognized third-party brands and our proprietary brands. Our product selection is designed to appeal to a variety of demographic groups, including those seeking health maintenance and general well-being, individuals making household purchasing decisions for the family, baby boomers, the elderly and those with specific health concerns or goals. Our product selection regularly evolves as consumer preferences change. Consistently Superior Value .We offer products at savings to our customers with prices typically significantly lower than manufacturers’ suggested retail prices. We provide even greater savings to our customers through our proprietary product lines. Superior Customer Services. Our website is designed to attract natural search traffic while providing a convenient, educational, secure and efficient shopping experience. Products are cross-indexed to allow consumers to easily locate and compare products when searching by brand, ingredient or keyword. In addition, we maintain a customer service center which provides customers with answers to product and technical questions as well as processes customer orders. Finally, customer orders are quickly and accurately processed in our fulfillment centers. Growth Initiatives Our growth strategy is based on the following key initiatives: ● Expand Customer Base: We are focused on acquiring new customers in an effort to expand our customer base. Historically, our customers have had high repeat order rates and lifetime values, as we primarily sell consumable products. We believe future top-line growth will stem from an expanded customer base and increasing our touch points on the internet to target customers directly where and how they shop. Our marketing activities are primarily focused on online initiatives such as search engine marketing, search engine optimization and developing a network of affiliates. In addition, we are leveraging our existing customer base to attract new customers through our “Refer a Friend” program, which rewards existing customers for signing up new customers. ● Increase Brand and Company Awareness: Our marketing strategy is designed to increase brand awareness and company awareness and drive highly targeted new and repeat customers to our website. To date, the majority of our advertising spending has been online through the use of keyword buys and developing a network of affiliates. As only a small percentage of US nutrition and supplement purchases are made through the online channel, we seek to target a wider audience of consumers through the use ofoffline advertising and introducing them to our value proposition and the Vitacost brand. ● Expand Product Offerings: We continue to increase our product offerings of both third party and proprietary products to drive traffic to our site and increase basket size as we strive to become the leading online destination for health and wellness products. We continue to add brands and line extensions in our core Vitamins, Minerals, Herbs and Supplements (“VMHS”) category as well as in faster growing healthy living categories such as food, beauty, and sports nutrition. During 2013, we added nearly 6,000 net new SKUs, ending the year with approximately 46,000 SKUs live on our website. ● Increase Lifetime Value by Increasing Frequency of Purchases and Improving Customer Retention: As we continue to diversify our product offerings in the healthy living space, there is a renewed effort to educate customers on the breadth of our product offerings to increase total basket size and the frequency of purchases in order to drive greater lifetime value. We are also focused on increasing lifetime value per customer by improving customer retention through the use of automatic reordering programs along with targeted, personalized emails and promotional offers as well as continuing to improve the customer experience. ● Expand our Mobile Business: Our mobile sales continue to grow nicely and account for a larger percentage of our total business. Mobile sales increased nearly 100% year-over-year to 10% of total company sales in 2013. During 2013, we were named to Internet Retailer’s 2014 Mobile 500, which profiles the leading mobile commerce retail leaders worldwide ranked according to estimated 2013 mobile web sales. Vitacost.com ranked #93 in the current report, moving up substantially from its #203 ranking in the prior year. Separately, we ranked #45 in the 2013 Mobile Commerce Conversion Index (MCCI), a report published by LightningBuy, a technology company specializing in creating mobile monetization platforms for its customers. 6 ● Expand our International Business : Our international business also experienced high growth during 2013 with sales increasing over 50% year-over-year to 8% of total company sales, despite limited marketing efforts outside the United States. We currently ship products internationally to over 160 countries with our largest foreign markets being China, Australia, Brazil and Canada. We are now beginning to focus on improving the overall web and shipping experience for international customers. We believe continuing to grow our mobile and international businesses represents a significant long-term opportunity. ● Expand and Optimize Distribution: We believe that processing customer orders on a timely basis is a key component of customer satisfaction. Our long-term initiatives are to reduce processing time, while increasing our fulfillment capacity and driving efficiency in the cost of processing orders. In addition, we are also focused on reducing the time in transit for customers to receive their orders. During 2013, we implemented new regional carriers for deliveries on the east and west coasts and as of December 31, 2013 nearly 50% of all orders shippedwere delivered in 2 business days or less. We believe fast transit times further add to our strong value proposition and overall customer satisfaction levels. ● Improve Operating Efficiencies: We are focused on improving operating efficiencies across our organization by reducing costs at our existing fulfillment centers primarily through improved labor productivity as well as gaining efficiency in our sales and marketing spend. We also seek to gain sales leverage on our fixed cost structure as we expand our overall sales. Products We provide online shoppers with one of the broadest selections of high-quality health and wellness products, including dietary supplements such as vitamins, minerals, herbs and other botanicals, as well as cosmetics, natural personal care products, pet products, sports nutrition and health foods. We offer products in a wide range of potency levels and dosage forms for our dietary supplements such as tablets, capsules, vegi-capsules, softgels, gelcaps, liquids, gummies, pill packets and powders. Our focus on providing a broad selection enables our customers to purchase products from preferred, trusted brands through a single, comprehensive source. We offer products that encompass four main categories: Vitamins, Minerals, Herbs and Supplements (VMHS); Natural and Organic Food; Beauty and Sports Nutrition. As we have continued to diversify our product mix into non-VMHS categories, the percentage of revenue from the sale of VMHS products has declined. In 2013, sales of VMHS products accounted for 60.0% of total company sales compared to 65.0% of total company sales in 2012. Vitamins, Minerals, Herbs and Supplements .VMHS products are generally taken to maintain or improve health and address specific health conditions. The Food and Drug Administration (“FDA”) classifies these products under the term “dietary supplements.” In this category, we offer our Vitacost branded products as well as third-party brands such as Garden of Life, New Chapter, Nature’s Way, Nature’s Plus, Source Naturals and Jarrow Formulas. Vitamin and mineral products include multi-vitamins, lettered vitamins, such as Vitamin A, C, D, E and B-complex, along with minerals such as calcium, magnesium, chromium and zinc. These products help prevent deficiencies that can occur when diet alone does not provide all of the necessary vitamins and minerals. Herbal products include whole herbs, standardized extracts, herb combination formulas and teas. Herbs offer a natural solution to address specific health concerns. Supplements include essential fatty acids, probiotics, anti-oxidants, phytonutrients and condition-specific formulas. Sports Nutrition .Sports nutrition products are used in conjunction with cardiovascular conditioning, weight training and sports activities. Major categories in sports nutrition include protein and weight gain powders, meal replacements, nutrition bars, sports drinks and pre- and post-workout supplements to either increase energy or enhance recovery after exercise. We offer bodybuilding and sports products from third parties such as BSN, Optimum Nutrition, and MuscleTech as well as our ARO line of proprietary products. Beauty .Our beauty category consists of a variety of natural products for skin, body, hair and oral health. We offer hundreds of natural personal care products from category leaders such as Avalon Organics, Jason and Desert Essence, as well as our Glonaturals and CSI proprietary products. These products appeal to allergen conscious, environmentally conscious, or socially conscious consumers seeking products that are made without harsh chemicals and additives or are not tested on animals. Natural and Organic Food .Natural and organic food consists of organic and specialty products such as organic peanut butter, gluten free foods and low mercury tuna and salmon. We offer third-party brands such as Bob’s Red Mill, Kind and Eden, as well as our Best of All proprietary products. In 2013 and 2012, our proprietary brands accounted for approximately 20% and 22% of our net sales, respectively. Our proprietary brands include: ● Vitacost: Our Vitacost brand is our largest proprietary brand. Under the Vitacost brand, we offer nearly 900 products including multivitamins, minerals, herbs, amino acids, anti-oxidants and others, including a separate Whole Food line of non-GMO supplements and a Targeted Wellness line which provides specific ingredients to support healthy cholesterol levels, improve cognitive function, and reduce stress levels. 7 ● ARO :We launched a new proprietary line of sports nutrition products in April of this year under the ARO label which stands for Attack, Recover and Optimize. The new ARO line includes pre- and post - workout formulas, protein powder, creatine, BCAAs, glutamine and other supplements designed to support and enhance athletic performance. We also launched a new line of diet shakes – called ARO Lean. ● Glonaturals: During 2013, we launched a new beauty line called Glonaturals which includes BB crèmes, argan oil and skincare; these botanically based products are infused with natural anti-aging ingredients including hyaluronic acid and coconut. ● Cosmeceutical Sciences Institute: Under our CSI brand, we market and sell health and beauty products such as facial cleanser, facial and body moisturizing creams and lotions, and other skincare products. ● Best of All: Under our Best of All brand, we market and sell organic food products such as banana chips, trail mix, almonds, cashews and more. We are in the process of rebranding and expanding our healthy snacks line with innovative, environmentally friendly packaging featuring water-based ink and BPA-free materials. ● Smart Basics: Under our Smart Basics brand, we market and sell organic fruit juices and extracts and related dietary supplements. ● Walker Diet: Under our Walker Diet brand, we market and sell low carb powders used to assist in weight loss and management. Merchandising & New Product Development We believe we carry most major domestic brands of VMHS products as well as many smaller specialty brands. We sell most of our suppliers’ most popular product lines. We also offer our proprietary brands based on our own formulations. We currently stock approximately 46,000 SKUs at both of our fulfillment centers. Currently, no single SKU represents more than 2% of our net sales. In developing new proprietary products, we review our sales and cost data and customer feedback along with evaluating new industry trends. Marketing Our marketing strategy is designed to increase brand awareness and drive highly targeted new and repeat customers to our website. While we primarily use online advertising as our primary vehicle to reach consumers, we also employ email campaigns, customer referral and affiliate programs to acquire and retain our customer base. We are also actively embracing mobile technology and upgrading our mobile platform as we believe mobile will be a key source of new customers going forward given the rapid growth and increased acceptance of mobile shopping. Online Marketing.
